El Juez Asociado Senos, Hutchison,
emitió la opinión del tribunal.
Después de ejecutarse una hipoteca sobre una casa y solar, el deudor hipotecario inició esta acción para recobrar $500 como su exención por el derecho de hogar seguro. Apela de una sentencia por $33.36, o sea, la diferencia existente entre la reclamación del demandante y la suma pagada por la acree-dora hipotecaria después de celebrarse la subasta, por con-cepto de contribuciones vencidas y no pagadas sobre la finca hipotecada al tiempo de la ejecución.
De conformidad con la fraseología de la Ley de Hogar Seguro (sección 1000 de los Estatutos Revisados de 1911) el derecho de hogar seguro está exento “de embargo, sentencia, exacción o ejecución, excepción hecha de las contribuciones que adeudare.” El artículo 333 del Código Político provee que: “Cualquier persona que tuviere un gravamen sobre la propiedad de otra, podrá pagar las contribuciones y recargos impuestos sobre dicha propiedad en cualquier tiempo después que éstos hubieren llegado a ser vencidos y no satisfechos, y dichas contribuciones y recargos se acumularán al gravamen y serán reembolsados al tipo de interés especificado en el do-cumento constitutivo del gravamen.” Podría admitirse que los hechos del presente caso no lo hacen caer dentro del al-cance de la disposición que acabamos de citar ni dentro de ninguna de las disposiciones del Código Civil relativas a sub-rogación. El alegato del apelante no va más allá de esto. El artículo 7 del Código Civil dispone, sin embargo, que “Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados y establecidos.” Por consiguiente, la corte de distrito estaba en libertad de proceder de conformidad con los principios generales de equi-dad y si bien quizá no se cierre la puerta a ulterior argu-*841mentación en casos futuros, por ahora no estamos preparados para decir que el demandante no estaba en conciencia .obli-gado a devolver a la demandada la suma de $466.64 pagada por ella con el objeto de liberar la finca del gravamen de las contribuciones en descnbierto al tiempo de la ejecnción.

La sentencia apelada debe ser confirmada.